          Case 5:20-cv-04007-JAR Document 1 Filed 08/16/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                        DISTRICT OF KANSAS

                           JUDGMENT IN A CIVIL CASE


JONATHAN SLOAN,

                                   Petitioner,
                                                 CASE NO. 13-CR-40025-JAR-3
v.                                               CIVIL NO. 20-CV-04007-JAR

UNITED STATES OF AMERICA,

                                   Respondent.

( )    JURY VERDICT. This action came before the Court for a trial by jury. The
       issues have been tried and the jury has rendered its verdict.

( x)   DECISION BY THE COURT. This action came before the Court. The issues
       have been considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order Dismissing

Jonathan Sloan’s Motion for Relief Under 28 U.S.C. § 2255 (Doc. 259), Petitioner’s

Motion for Relief Under 28 U.S.C. § 2255 (Doc. 230) is hereby dismissed. Petitioner is

denied a Certificate of Appealability.

       IT IS SO ORDERED

       Dated:    August 16, 2021


                                          TIMOTHY M. O=BRIEN, CLERK

                                          s/Bonnie Wiest
                                         Deputy Clerk
